Filed 7/1/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 161







State of North Dakota, 		Plaintiff and Appellee



v.



Christopher Tylor Schwab, 		Defendant and Appellant







No. 20140467







Appeal from the District Court of Ransom County, Southeast Judicial District, the Honorable Jerod E. Tufte, Judge.



AFFIRMED.



Per Curiam.



Fallon M. Kelly (argued), State’s Attorney, P.O. Box 391, Lisbon, ND 58054-0391, for plaintiff and appellee.



Jason R. Butts (on brief) and Amy M. Clark (argued), P.O. Box 38, Wahpeton, ND 58074-0038, defendant and appellant, for defendant and appellant.

State v. Schwab

No. 20140467



Per Curiam.

[¶1]	Christopher Tylor Schwab appeals from a criminal judgment entered after a jury found him guilty of accomplice to gross sexual imposition.  On appeal, Schwab argues 1) insufficient evidence supports the jury’s verdict and 2) the district court abused its discretion by denying his motion for a new trial because the weight of the evidence was against the jury’s verdict.  We conclude sufficient evidence supports the verdict and the district court did not abuse its discretion by finding the weight of the evidence was not against the verdict.  We summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(3) and (4).      

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner